Name: 2014/787/EU: Council Decision of 7 November 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (Satellite Navigation)
 Type: Decision
 Subject Matter: international affairs;  European construction;  communications;  organisation of transport
 Date Published: 2014-11-13

 13.11.2014 EN Official Journal of the European Union L 328/52 COUNCIL DECISION of 7 November 2014 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (Satellite Navigation) (2014/787/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 172 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol31 to the EEA Agreement. (3) Protocol 31 to the EEA Agreement contains provisions and arrangements concerning cooperation in specific fields outside the four freedoms. (4) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Regulation (EU) No 1285/2013 of the European Parliament and of the Council (3). (5) It is appropriate that the participation of EFTA States in the activities resulting from Regulation (EU) No 1285/2013 commence from 1 January 2014 irrespective of when the EEA Joint Committee Decision annexed to this Decision is adopted, or whether the fulfilment of constitutional requirements for this EEA Joint Committee Decision, if any, is notified after 10 July 2014. (6) Entities established in the EFTA States should be entitled to participate in activities which start before the entry into force of the EEA Joint Committee Decision annexed to this Decision. The costs incurred for such activities, the implementation of which starts after 1 January 2014, may be considered eligible under the same conditions as those applicable to costs incurred by entities established in the Union Member States provided that the EEA Joint Committee Decision enters into force before the end of the action concerned. (7) Protocol 31 to the EEA Agreement should therefore be amended accordingly. (8) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the European Union, within the EEA Joint Committee on the proposed amendment to Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 November 2014. For the Council The President P. C. PADOAN (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Regulation (EU) No 1285/2013 of the European Parliament and of the Council of 11 December 2013 on the implementation and exploitation of European satellite navigation systems and repealing Council Regulation (EC) No 876/2002 and Regulation (EC) No 683/2008 of the European Parliament and of the Council (OJ L 347, 20.12.2013, p. 1). DRAFT DECISION OF THE EEA JOINT COMMITTEE No .../2014 of amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86 and 98 thereof, Whereas: (1) Norway has participated and contributed financially to the activities resulting from the Regulation (EC) No 683/2008 of the European Parliament and of the Council (1) through the inclusion of that Regulation in Protocol 31 to the EEA Agreement. (2) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Regulation (EU) No 1285/2013 of the European Parliament and of the Council of 11 December 2013 on the implementation and exploitation of European satellite navigation systems and repealing Council Regulation (EC) No 876/2002 and Regulation (EC) No 683/2008 of the European Parliament and of the Council (2). (3) It is appropriate that the participation of EFTA States in the activities resulting from Regulation (EU) No 1285/2013 commence from 1 January 2014, irrespective of when this Decision is adopted or whether the fulfilment of constitutional requirements for this Decision, if any, is notified after 10 July 2014. (4) Entities established in the EFTA States should be entitled to participate in activities which start before the entry into force of this Decision. The costs incurred for such activities, the implementation of which starts after 1 January 2014, may be considered eligible under the same conditions as those applicable to costs incurred by entities established in the EU Member States provided that this Decision enters into force before the end of the action concerned. (5) The Cooperation Agreement on Satellite Navigation between the European Union and its Member States and the Kingdom of Norway (3), which was signed on 22 September 2010, applies provisionally as of 1 May 2011. (6) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2014. However, due to economic constraints, the participation of Iceland in the programme should be suspended temporarily, HAS ADOPTED THIS DECISION: Article 1 The following is inserted after paragraph 8a of Article 1 of Protocol 31 to the EEA Agreement: 8aa. (a) The EFTA States shall, as from 1 January 2014, participate in the activities which may result from the following Union act:  32013 R 1285: Regulation (EU) No 1285/2013 of the European Parliament and of the Council of 11 December 2013 on the implementation and exploitation of European satellite navigation systems and repealing Council Regulation (EC) No 876/2002 and Regulation (EC) No 683/2008 of the European Parliament and of the Council (OJ L 347, 20.12.2013, p. 1). (b) The EFTA States shall contribute financially to the activities referred to under (a) in accordance with Article 82(1)(a) of and Protocol 32 to the Agreement. (c) The cost of the extension of the geographical coverage of the EGNOS system to the territories of the participating EFTA States shall be borne by the EFTA States as part of the financial contribution to the activities referred to under (a). Such coverage extension shall be subject to technical feasibility and shall not delay the extension of the geographical coverage of the EGNOS system throughout the EU Member States' territories geographically located in Europe. (d) At the project level, the institutions, undertakings, organizations and nationals of EFTA States shall have the rights referred to in Article 81(d) of the Agreement. (e) The costs incurred for activities the implementation of which starts after 1 January 2014, may be considered eligible as from the beginning of the action under the grant agreement or the grant decision concerned provided that Decision of the EEA Joint Committee No ¦/2014 of ¦ enters into force before the end of the action. (f) The EFTA States shall participate fully, without the right to vote, in all the Union committees which assist the European Commission in the management, development and implementation of the activities referred to under (a). The participation of the EFTA States in the Union committees and groups of experts which assist the European Commission specifically in security aspects of the activities referred to under (a) shall be addressed in the rules of procedure of these committees and groups. (g) This paragraph shall not apply to Liechtenstein. (h) With regard to Iceland, this paragraph shall be suspended until otherwise decided by the EEA Joint Committee. Article 2 This Decision shall enter into force on the day following the last notification under Article 103(1) of the EEA Agreement (4). It shall apply from 1 January 2014. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 196, 24.7.2008, p. 1. (2) OJ L 347, 20.12.2013, p. 1. (3) OJ L 283, 29.10.2010, p. 12. (4) [No constitutional requirements indicated.] [Constitutional requirements indicated.]